Order entered May 14, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00607-CV

           IN RE 462 THOMAS FAMILY PROPERTIES, LP, ET AL, Relators

                     Original Proceeding from the Probate Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. PR-10-00877-1

                                          ORDER
                          Before Justices Lang, Fillmore and Brown

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY as moot relator’s motion to stay the trial court’s order pending determination of the

petition for writ of mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   ROBERT M. FILLMORE
                                                          JUSTICE